                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     MARSHALL DIVISION

KINNEY L. BAILEY,                               §

VS.                                             §                  CIVIL ACTION NO. 2:17cv692

JAILER WHITTING                                 §
                                    ORDER OF DISMISSAL

       Plaintiff Kinney Bailey, an inmate formerly confined at the Hutchins State Jail, is

proceeding pro se in the above styled and numbered civil rights lawsuit.             The complaint

was referred to United States Magistrate Judge Roy S. Payne for findings of fact, conclusions of

law, and recommendations for the disposition of the case.

       On July 8, 2019, Judge Payne issued a Report, (Dkt. #7), recommending that Plaintiff’s

civil rights lawsuit be dismissed, without prejudice, for Plaintiff’s failure to comply with an order

of the court and his failure to prosecute his own case. A copy of this Report was sent to Plaintiff

at his address; return receipt requested. The docket demonstrates that Plaintiff received a copy of

this Report on July 26, 2019, (Dkt. #8). However, to date, no objections have been filed.

       Because no objections to Judge Payne’s Report have been filed, Plaintiff is barred from de

novo review by the District Judge of those findings, conclusions, and recommendations and, except

upon grounds of plain error, from appellate review of the unobjected-to proposed factual findings

and legal conclusions accepted and adopted by the district court. Douglass v. United Services Auto.

Ass’n., 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).

       The court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.

Upon such review, the court has determined that the Report of the Magistrate Judge is correct. See


                                                 1
United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243

(1989) (where no objections to a Magistrate Judge’s Report are filed, the standard of review is

“clearly erroneous, abuse of discretion and contrary to law.”). Accordingly, it is
     .
         ORDERED that the Report and Recommendation of the United States

Magistrate Judge, (Dkt. #7), is ADOPTED as the opinion of the court. Further, it is

         ORDERED that Plaintiff’s civil rights lawsuit is DISMISSED, without prejudice, for

Plaintiff’s failure to comply with an order of the court. Finally, it is

         ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED.

         So ORDERED and SIGNED this 19th day of August, 2019.




                                                             ____________________________________
                                                             RODNEY GILSTRAP
                                                             UNITED STATES DISTRICT JUDGE




                                                   2
